Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 11/18/22 are acknowledged and have been entered.

2.  Applicant is reminded of Applicant's election with traverse of Group II and species of  composition comprising a peptide antigen (SEQ ID NO: 2, MLAVFLPIV from STEAP1) -alpha 3 domain that is SEQ ID NO: 11 (HLA-G alpha 3 domain) in Applicant’s amendment and response filed 2/8/22. 

Applicant is reminded that the peptide comprised in Applicant’s elected species is a peptide from a tumor associated antigen protein STEAP1 (see evidentiary reference Moreaux et al (Biochem. Biophys. Res. Comm. 2012, 429: 148-155, of record).  Applicant is also reminded that search and examination had also been extended to the species in now canceled claim 42 as well as the species presently recited in instant claim 44 as well as to other MHC class Ib molecules.   

Claims 40, 44 and 80 are presently being examined. 

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 40, 44 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 11/18/22.


An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

     (1) (for instant base claim 40 and its dependent claim 44) a method for inducing antigen-specific suppression of an immune response towards an autoantigen in a subject in need thereof, comprising administering a pharmaceutical composition of claim 1 to a subject, and inducing antigen-specific suppression of an immune response toward a pharmaceutical composition of claim 1 in the subject, and wherein, 
       	the pharmaceutical composition comprises a human MHC class Ib molecule that is HLA-E or HLA-G or that comprises HLA-A2 alpha 1/alpha 2 domains with an alpha 3 domain of a human MHC class Ib molecule, and further comprising a peptide antigen which is presented by the MHC class Ib molecule (examples of which are HLA-E, -G or -F) or by HLA-E or HLA-G (i.e., the latter being a polypeptide according to “a)”. 
wherein the method is for the suppression of an immune autoimmune disease; or 

     (2) (for instant base claim 80) a method for inducing antigen-specific suppression of an immune response towards an autoantigen in a subject in need thereof, the method comprising administering a recombinant polypeptide of claim 22 to a subject, and inducing an antigen-specific suppression of an immune response toward a pharmaceutical composition of claim 22 in the subject, and wherein

the recombinant polypeptide comprises the components recited in claim 22, i.e., due to the indefiniteness of claim 22 (see below in this office action), the alternatives are for example:  

peptide antigen-alpha 3 of MHC Ib molecule-first linker sequence-human 2m-second linker sequence-alpha 1 domain of HLA-A2-alpha 2 domain of HLA-A2, versus peptide antigen-first linker sequence, human 2m-second linker sequence-alpha 1 domain -alpha 2 domain of HLA-A2-alpha 3 domain of an MHC Ib molecule.

As such, the method of claims 40 and 44 administers an ingredient, a pharmaceutical composition that comprises a peptide antigen that is presented by HLA-G or by HLA-E, wherein the MHC molecule is HLA-G or HLA-E or that comprises a peptide antigen that is presented by HLA-A, wherein the MHC molecule is a hybrid HLA-A2/HLA-G, -E or -F molecule that has an antigen presenting groove from HLA-A2 (consisting of the alpha 1/alpha 2 domains) with the alpha 3 domain of HLA-G, -E or -F, in order to induce antigen-specific suppression towards an autoantigen (associated with any autoimmune condition) or towards one of the autoantigens associated with the autoimmune conditions recited in instant dependent claim 44).  

As such, the method of claim 80 administers a recombinant fusion polypeptide that comprises the peptide binding site (the alpha 1/alpha 2 domains of) HLA-A2, human 2m, and a peptide antigen presented by the recombinant fusion polypeptide, and induces antigen-specific suppression of an immune response towards an autoantigen in the subject by inducing antigen-specific suppression of an immune response towards a pharmaceutical composition 

The peptide antigen that is presented by the MHC class Ib molecule must possess the functional properties of binding in the binding groove formed by the alpha 1 and alpha 2 domains of the MHC class Ib or other MHC molecule or to HLA-A2, and when so bound, must possess the functional ability to bind to a cognate T cell receptor (TCR) on a T cell and stimulate it (and it must also be a functional T cell epitope in order to potentially induce peptide antigen -specific suppression of an immune response towards an autoantigen in a subject).  

The specification does not disclose a representative number of species of such MHC class Ib-or-HLA-A2/peptide epitope pairs in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The specification discloses that non-classical MHC Ib molecules are HLA-E, HLA-F and HLA-G [in humans], that they comprise 2m and present a peptide that is bound in a peptide binding cleft (or groove) comprising the alpha 1 and alpha 2 domains (page 1 at the 1st para).  

The specification further discloses that peptides in accordance with the invention can be naturally occurring peptides or non-naturally occurring peptides, or can contain non-naturally occurring amino acid residues such as modified amino acids, or can be peptidomimetics (para spanning pages 19-20).  

The specification discloses that binding of peptide antigens to MHC class Ib molecules or to polypeptides capable of peptide antigen binding in accordance with the invention can be assessed by methods known in the art, for example by use of the SYFPEITHI predictive algorithm (para spanning pages 18-19) or other predictive algorithms (page 19, 4th para) or by experimental methods (page 19, 4th para).  However, experimentation is not a rationale for establishing adequate written description.  One of skill in the art would have to engage in a method of discovery to determine peptides (from or associated with an autoantigen response) that can bind in the binding grooves of the MHC Ib molecules or to HLA-A2 molecules and also to determine if when bound, they can bind to and engage a TCR on a T cell.  (Even if this were not so, there is no evidence of record that algorithms exist for predicting peptide binding to HLA-F, nor that algorithms for predicting non-canonical HLA-G or HLA-E binding peptides).  

There is no structure/function relationship for the primary amino acid sequence and the ability to bind to a particular MHC molecule, or when so bound to also bind to a TCR and stimulate a T cell (intrinsic considerations in vivo such as T cell repertoire, T cell precursor frequency, condition of the subject, variation between subjects influence this).
The art recognizes that binding algorithms are predictions that must be experimentally verified.  There is no evidence for a representative number of species of such peptide/MHC ingredients.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the pharmaceutical composition or recombinant polypeptide ingredient administered in the method recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such compositions and hence not in possession of the method of administering them to induce peptide antigen specific suppression of an immune response towards an autoantigen in a subject at the time the instant application was filed.    

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 11/18/22 on pages 10-13.

However, as stated in the instant rejection, there is no evidence for a representative number of the MHC Ib/antigen peptide or HLA-A2/antigen peptide pairs that possess the functional properties of binding to each other and when so bound also possess the functional property of inducing antigen specific suppression of an immune response towards an autoantigen in a subject, nor is there a structure/function relationship between the MHC Ib and antigen peptide or the HLA-A2 and antigen peptide, regardless of the recited limitations in the presently amended claims.
5.  Applicant’s amendment has overcome the prior rejection of record of claims 40, 42, 44, 74, 75 and 80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Applicant has canceled claims 42, 74 and 75 and has amended claims 40, 44 and 80 to recite that the method is for inducing antigen-specific suppression of an immune response towards an autoantigen in a subject and has amended the claims to recite that the antigen binding portions of the administered polypeptide composition are HLA-G, HLA-E or HLA-A2.

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 40, 44 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/18/22.

 Claim 40 recites “a pharmaceutical composition of claim 1”, however, this limitation lacks sufficient antecedent basis because claim 1 is drawn to only one pharmaceutical composition.
  
Claim 80 is indefinite in the recitation of “a recombinant polypeptide of claim 22”, however, this limitation lacks sufficient antecedent basis because claim 22 is drawn to only one recombinant polypeptide.

Claim 80 is indefinite in the recitation of the “i)” to “vii)” limitations in claim 22 (i.e., claim 80 recites “a recombinant polypeptide of claim 22”) because it is not clear what is meant, i.e., claim 22 recites that the recombinant polypeptide comprises in an N-to-C-terminal order and recites parts “i)” to “vii)”. However, it is not clear if all of parts “i)” to “vii)” are in N-to-C-terminal order or if just parts “i)” and “ii)” are in N-to-C-terminal order.  

The alternatives are for example:  

peptide antigen-alpha 3 of MHC Ib molecule-first linker sequence-human 2m-second linker sequence-alpha 1 domain of HLA-A2-alpha 2 domain of HLA-A2, versus

peptide antigen-first linker sequence, human 2m-second linker sequence-alpha 1 domain -alpha 2 domain of HLA-A2-alpha 3 domain of an MHC Ib molecule.

8.  Claim 40 is objected to because of the following informality:  Claim 40 recites “a pharmaceutical composition of claim 1”, while claim 1 recites at part “b)” “a peptide antigen which is presented by said MHC class Ib molecule or polypeptide according to a)”.  However, since “a) 1)” already recites a human MHC class Ib molecule that is HLA-E or HLA-G, the Examiner presumes that Applicant means to recite ‘a peptide antigen which is presented by said MHC class Ib molecule or polypeptide according to a) 2)”.  

Appropriate correction is required.

9.  No claim is allowed.

10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644